In re: Illinois Central Gulf Railroad, applying for writ of mandamus, prohibition or certiorari. 327 So.2d 518.
Writ denied. Under the facts of this particular oral examination, we cannot say the result is incorrect, either under La. Code of Civil Procedure, Art. 1454 if defendant unreasonably acted in bad faith so as to cause termination of the deposition, or because the objection was without substantial justification so as to entitle the opponent to attorney’s fees under La.Code of Civil Procedure, Art. 1511.